     Case 3:20-cv-00066-DHB-BKE Document 14 Filed 12/10/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                                                                              U.C.:
                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION                                D^C i 0 P 4: j 3

ROY MANDELL SMITFL
                                                                                  J-HccUr
                                                                                 c .
                                              )                                        w i.   uA.
                                              )
              Plaintiff,                      )
                                              )
       V.                                     )     CV 320-066
                                              )
JERMAINE WI-IITE, Wai'den; JACOB              )
BEASLEY,Deputy Wai'den of Security;           )
JANICE VICKERS, Counselor; MS.FNU             )
HUNT, Unit Manager; MS.FNU WRIGHT,            )
Con-ectional Officer; and MS.FNU WI-IITE,     )
Sergeant,                                     )
                                              )
              Defendants.                     )


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 13.)

The Magistrate Judge recommended dismissing this case without prejudice as a sanction for

Plaintiff providing dishonest information about his filing history. (See doc. no. 9.) In his

objections, Plaintiff asserts Defendant Beasley removed from the Complaint a separate

document disclosing Plaintiffs filing history as an act of sabotage. (Doc. no. 13, p. 2.) In

support. Plaintiff attaches the purported missing sheet as Exhibit A and his inmate request for

indigent postage as Exhibit B. (IT at 3-5.)

       The Court is not convinced. The Complaint is consecutively numbered pages one

through ten with no missing pages, and it does not reference inclusion of an additional page
     Case 3:20-cv-00066-DHB-BKE Document 14 Filed 12/10/20 Page 2 of 2



for a complete listing of Plaintiffs filing history. (See doc. no. 1.) Exhibit B to the

objections bears a date subsequent to the Complaint filing, and it references mailings to other

addressees but nothing to the Court. (Doc. no. 13, pp. 4-5.)

          As the case law cited in the R&R makes clear, failing to disclose prior filing history

will not be tolerated, and the Eleventh Circuit has repeatedly approved of dismissing a case

without prejudice as a sanction. (See doc. no. 9, pp. 3-4.) Should Plaintiff decide that he

wants to pursue his claims in the future, nothing in this Order adopting the recommendation

for dismissal imposes any additional restrictions on Plaintiffs future filing activities beyond

those already in place for any prisoner filing a new case in federal court.

          Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without

prejudice as a sanction for Plaintiffs abuse of the judicial process, and CLOSES this civil

action.

          SO ORDERED this            day of December, 2020, at Augusta, Georgia.




                                                    UNITED STATES DISTRICT JUDG:




                                                2
